Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 17, 2020

                                        No. 04-19-00818-CV

                          IN THE INTEREST OF K.R.C., A CHILD,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-1390-CV-A
                          Honorable Dulce Madrigal, Judge Presiding


                                           ORDER
        On December 11, 2019, we ordered appellant to file a response showing cause why this
appeal should not be dismissed for lack of jurisdiction because of an untimely notice of appeal.
On January 2, 2020, appellant filed a response stating he is seeking a restricted appeal. A review
of the clerk’s record reflects appellant filed his notice of appeal within six months after the
Qualified Domestic Relations order was signed, did not participate in the underlying proceeding,
and did not file a postjudgment motion. See TEX. R. APP. P. 25.1(d)(7), 26.1(c). We therefore
retain this appeal on this court’s docket.
         On December 5, 2019, appellant filed a Statement of Inability to Afford Payment of
Court Cost in this court, and it does not appear that appellant filed the statement in the trial court.
It is therefore ORDERED that the clerk of this court provide a copy of appellant’s statement to
the other parties, the trial court clerk, and the court reporter. It is further ORDERED that any
objection to appellant’s indigence must be filed no later than by January 27, 2020.




                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court